Exhibit 99.1 Case 3:09-cv-01337-JAPDocument 69Filed 08/17/2009Page 1 of 28 FOR PUBLICATION UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY : : Civil Action No. 09-1337 (JAP) In re: CONGOLEUM CORPORATION, : : Debtors. : OPINION : : PISANO, District Judge: On February 27, 2009, Judge Ferguson of the Bankruptcy Court denied confirmation of the fourteenth plan of reorganization1 (the “Plan”) submitted over the last five years by the Plan Proponents2/Appellants.She then dismissed the bankruptcy case.It is the appeal of those two Orders that is currently before the Court.This Court has jurisdiction to hear the instant appeal pursuant to 28 U.S.C. § 158(a).Oral argument was held on this matter on July 1, 2009.For the reasons stated below, this Court reverses in part and affirms in part the Bankruptcy Court’s Order denying confirmation of the Plan, and reverses and vacates the Order dismissing the Debtors’ bankruptcy cases.Further, this Court withdraws the reference pursuant to 28 U.S.C. § 157(d) for this matter and will conduct additional hearings on the case.
